PER CURIAM.
Mark Dishman, pursuant to Florida Rule of Criminal Procedure 3.800(a), filed a motion to correct illegal sentence during the time his conviction and sentence were on direct appeal to this court. That direct appeal remains pending in this court. The trial court entered an order which summarily denied the motion, and Dishman appealed the order.
Dishman has now filed a motion to hold this appeal in abeyance until his direct appeal is resolved. Because there are no time constraints on Dishman filing a new motion pursuant to rule 3.800(a), we affirm this case without prejudice to Dishman’s right to refile his motion following the resolution of his direct appeal.
PARKER, A.C.J., and CASANUEVA and STRINGER, JJ., Concur.